DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 31 December 2020.  In view of this communication, claims 1-16 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “harmonic modulator of magnetic material in a direction perpendicular to the axial direction” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 6-16 is/are objected to because of the following informalities:  
The claims recite the “vehicle drive vehicle” of a preceding claim, rather than the “vehicle drive device” of a preceding claim.  While this term appears clearly intended to recite the “device” claimed previously, the term as written lacks proper antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “the shaft housing” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear whether this limitation was intended to recite “a” shaft housing, or if the claim was intended to depend from one of claims 9 and 10.  It has been interpreted below as reciting “a shaft housing”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by He et al. (US 2012/0161497 A1), hereinafter referred to as “He”.
Regarding claim 1, He discloses a vehicle drive device [30b] with a reduction device (fig. 1a, 8b; ¶ 0022), the vehicle drive device [30b] comprising: 
an input driving unit [02] that provides a driving force (fig. 1a, 8b; ¶ 0052); 
a transmission part [12] comprising a first rotor [MC], a second rotor [MR], and a stator [101b] that are stacked in a rotational axial direction of the input driving unit [02] (fig. 8b; ¶ 0052-0053); and 
 
    PNG
    media_image1.png
    615
    470
    media_image1.png
    Greyscale

an output part [OP] coupled to one of the first rotor [MC] or the second rotor [MR] (fig. 8b; ¶ 0052-0053; a coupling connects the hub to the first rotor MC), 
wherein the input driving unit [02] is coupled to the other of the first rotor [MC] or the second rotor [MR] (fig. 8b; ¶ 0052; the motor/generator 02 is magnetically coupled to the second rotor MR).
Regarding claim 2, He discloses the vehicle drive device [30b] of claim 1, as stated above, further comprising: 
a housing [37b] that accommodates the transmission part [12] and the input driving unit [02] (fig. 8b; ¶ 0052-0053); and 
a shaft [11b] that transfers the driving force of the input driving unit [02] to the transmission part [12] (fig. 3b, 8b; ¶ 0038), 
wherein the output part [OP] receives the driving force of the input driving part [02] via the shaft [11b] and outputs rotation (fig. 8b; ¶ 0052), and 
wherein a speed of the rotation is adjusted via the transmission part [12] (¶ 0051; the transmission part adjusts speeds between the low speed rotor MR and the high speed rotor MS).
Regarding claim 3, He discloses the vehicle drive device [30b] of claim 2, as stated above, wherein the transmission part [12] comprises an axial magnetic gear stacked in the axial direction, the axial magnetic gear comprising the first rotor [MC], and 
wherein the first rotor [MC] includes a pole piece module being connected to an end portion of the shaft [11b] and having a harmonic modulator of magnetic material in a direction perpendicular to the axial direction (fig. 7, 8b; ¶ 0051; the magnets and pole pieces extend radially and circumferentially, the pole pieces forming “a modulating ring or disc, which contains a number of ferrous magnetic flux conductors spaced apart from one another in a non-magnetic medium”).
Regarding claim 4, He discloses the vehicle drive device [30b] of claim 3, as stated above, wherein the axial magnetic gear further comprises the second rotor [MR], and 
wherein the second rotor [MR] is formed in a disk shape, is disposed below the pole piece module [first rotor MC], and includes a first magnet placed in the direction perpendicular to the axial direction (fig. 7, 8b; ¶ 0051; the magnets and pole pieces extend radially and circumferentially, the magnets forming rings with different numbers of poles).
Regarding claim 12, He discloses the vehicle drive vehicle [30b] of claim 1, as stated above, wherein when the output part [OP] rotates, the input driving unit [02] generates electrical power by being used as a generator or by reverse driving of a motor (fig. 2a-2j; ¶ 0027-0036; the motor/generators can be used to both drive the components as motors and to recover/generate electricity; further, this recitation of method steps implies no additional structure and is therefore anticipated by the same structure disclosed above).
Regarding claim 13, He discloses the vehicle drive vehicle [30b] of claim 12, as stated above, wherein when the output part [OP] rotates, a predetermined braking force is applied to the one rotor [MR] coupled to the output part [OP] by a magnetic field between the stator [105b] of the input driving unit [02] and the other rotor [MC] to which the input driving unit [02] is coupled (fig. 2a-2j; ¶ 0027-0036; the motor/generators can be used to both drive the components as motors and to recover/generate electricity; further, this recitation of method steps implies no additional structure and is therefore anticipated by the same structure disclosed above).
Regarding claim 14, He discloses the vehicle drive vehicle [30b] of claim 1, as stated above, wherein when the output part [OP] rotates, a rotational speed of the output part [OP] is reduced by applying a holding current to the input driving unit [02] to hold the input driving unit [02] (fig. 2a-2j; ¶ 0027-0036; current can be applied to the motor/generator to either accelerate or decelerate it; further, this recitation of method steps implies no additional structure and is therefore anticipated by the same structure disclosed above).
Regarding claim 15, He discloses the vehicle drive vehicle [30b] of claim 14, as stated above, when the input driving unit [02] is held and thereby the rotational speed of the output part [OP] is reduced, the braking force is cyclically applied in a sine wave form (fig. 2a-2j; ¶ 0027-0036; braking force can be applied through reducing current to the motor/generator or by applying the mechanical brake 50, in any desired wave form; further, this recitation of method steps implies no additional structure and is therefore anticipated by the same structure disclosed above).
Regarding claim 16, He discloses the vehicle drive vehicle [30b] of claim 15, as stated above, wherein the braking force of the output part [OP] is varied by adjusting the holding current applied to the input driving unit [02] (fig. 2a-2j; ¶ 0027-0036; braking force can be applied through reducing current to the motor/generator or by applying the mechanical brake 50; further, this recitation of method steps implies no additional structure and is therefore anticipated by the same structure disclosed above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Saito et al. (US 2007/0181357 A1), hereinafter referred to as “Saito”.
Regarding claim 11, He  discloses the vehicle drive vehicle [30b] of claim 1, as stated above.  He does not disclose that the input driving unit [02] comprises an input stator having a cylindrical shape and comprising a plurality of stator cores that protrude toward a center of the cylindrical shape and a plurality of coils arranged along an inner circumference of the stator cores; and an input rotor seated inside the input stator, fixedly coupled to an outer surface of the shaft housing, wherein a third magnet corresponding to the coils is mounted on an outer surface of the input rotor.
Saito discloses a vehicle drive device [4] comprising an input driving unit [M] (fig. 1-2; ¶ 0035-0036) having an input stator [19] having a cylindrical shape and comprising a plurality of stator cores [19a] that protrude toward a center of the cylindrical shape and a plurality of coils [19b] arranged along an inner circumference of the stator cores [19a]; and an input rotor [18] seated inside the input stator [19], fixedly coupled to an outer surface of [a] shaft housing [17], wherein a third magnet [18a] corresponding to the coils [19a] is mounted on an outer surface of the input rotor [18] (fig. 1-2; ¶ 0040).

    PNG
    media_image2.png
    571
    926
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the input driving unit of He using a known motor apparatus as taught by Saito, in order to improve the durability of the wheel assembly, reducing its weight and size, and thereby making it easier to assemble and disassemble the apparatus (¶ 0005-0006, 0012 of Saito).
Allowable Subject Matter
Claim(s) 5-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, and all claims dependent thereon, the prior art does not disclose, inter alia, the vehicle drive device of claim 4, wherein the axial magnetic gear further comprises the stator, and wherein the stator is disposed between an upper portion of the housing and the pole piece module, and includes a plurality of magnets including a second magnet placed in the direction perpendicular to the axial direction to face the pole piece module.
While the prior art discloses various arrangements of the magnetic gear and its various components, it does not disclose the particular arrangement recited above in combination with those features recited in the preceding claims.  In particular, the arrangements of the pole piece module, first rotor, and second rotor, relative to the position of the stator between an upper portion of the housing and the pole piece module, is not disclosed.  Thus, the device recited in claim 5 above, and as shown in figure 2 of the application, is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Park et al. (US 2014/0042796 A1) discloses a wheel-mounted motor/generator comprising an input driving unit and a transmission part.
Liang et al. (US 2013/0094981 A1) discloses a radial air gap motor within a housing connected to an axial air gap magnetic gear.
Daley et al. (US 3,405,295) discloses an input driving unit comprising a radial air gap motor within a housing and connected to a transmission part comprising an axial air gap magnetic gear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834